UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 20, 2007 Excelsior LaSalle Property Fund, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 000-51948 (Commission File Number) 20-1432284 (IRS Employer Identification No.) 225 High Ridge Road Stamford, CT (Address of principal executive offices) 06905 (Zip Code) (203) 352-4400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note:This Form 8-K/A amends and supplements the registrant’s Form 8-K filed on June 20, 2007 to include the historical financial statements and pro forma financial information required by Item 9.01(a) and 9.01(b) of Form 8-K. Item 2.01. Completion of Acquisition or Disposition of Assets. On June 15, 2007, Excelsior LaSalle Property Fund, Inc. (the “Fund”) acquired from Selig Enterprises, Inc, an unrelated third party, an 87.85% tenancy in common interest in The District at Howell Mill, a 310,000 square foot retail property built in 2006, located in Atlanta, Georgia. The gross purchase price for the Fund’s tenancy in common interest was approximately $68.5 million including a proportionate share of a $35.0 million mortgage loan maturing in 2027, interest-only for five years at 5.30%. Additionally, at closing the property was encumbered by a new $10.0 million second mortgage loan maturing in 2017, interest-only for five years at a fixed-rate of 6.14%. Item 9.01 Financial Statements and Exhibits. Listed below are the financial statements and pro forma financial information filed as a part of this report: (a) Financial Statements The Statements of Certain Revenues and Certain Expenses of The District at Howell Mill as listed in the accompanying Index to Financial Statements are filed as part of this Current Report on Form 8-K/A. (b) Pro Forma Financial Information The pro forma financial information of the Fund listed in the accompanying Index to Financial Statements and Pro Forma Financial Information is filed as part of this Current Report on Form 8-K/A. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EXCELSIOR LASALLE PROPERTY FUND, INC. Date: August 31, 2007 By: /s/ Steven Suss Steven Suss Chief Financial Officer 3 Excelsior LaSalle Property Fund, Inc. INDEX TO FINANCIAL STATEMENTS AND PRO FORMA INFORMATION The following historical financial statements and pro forma financial information is presented in accordance with Rule 3-14 and Article 11, respectively, of Regulation S-X promulgated the United States Securities and Exchange Commission (the “SEC”).The historical financial statements have been audited only for a certain property and only for its most recent fiscal year as the transactions relating to this property acquisition (as described in the registrant’s Current Report on Form 8-K filed with the SEC on June 20, 2007, as amended by this report on Form 8-K/A) did not involve a related party and the registrant, after reasonable inquiry, is not aware of any material factors related to the property not otherwise disclosed that would cause the reported historical financial information to not be necessarily indicative of future operating results.In accordance with Article 11 of Regulation S-X, certain unaudited financial information for the properties acquired during 2006 and 2007 that are not individually significant have also been presented.In addition, as the properties will be directly or indirectly owned by entities that will elect or have elected to be treated as real estate investment trusts (as specified under sections 856-860 of the Internal Revenue Code of 1986) for Federal income tax purposes, a presentation of estimated taxable operating results is not applicable. PAGE NUMBER The District at Howell Mill Independent Auditors’ Report 5 Statements of Certain Revenues and Certain Expenses for the Period from October 15, 2006 (Date of Construction Completion) through December 31, 2006, and the Period from January 1, 2007 through June 14, 2007 (unaudited) 6 Notes to Statements of Certain Revenues and Certain Expenses 7 Excelsior LaSalle Property Fund, Inc. Unaudited Pro Forma Consolidated Statement of Operations for the Year Ended December 31, 2006 9 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Year Ended December 31, 2006 10 Unaudited Pro Forma Consolidated Statement of Operations for the Six Months Ended June 30, 2007 12 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Six Months Ended June 30, 2007 13 4 Report of Independent Auditors To the Board of Directors and Stockholders of Excelsior LaSalle Property Fund, Inc: We have audited the accompanying Statement of Certain Revenues and Certain Expenses (the "Statement")of The District at Howell Mill real estate property as described in Note 1 for the period October 15, 2006 (Date of Construction Completion) through December 31, 2006.This Statement is the responsibility of the Company’s management.Our responsibility is to express an opinion on this Statement based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Statement is free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the Statement.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the Statement.We believe that our audit provides a reasonable basis for our opinion. The accompanying Statement was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (for inclusion in the Current Report on Form 8-K) as described in Note 2 and is not intended to be a complete presentation of The District at Howell Mill real estate property's revenues and expenses. In our opinion, the Statement referred to above presents fairly, in all material respects, the certain revenues and certain expenses described in Note 2 of the Howell Mill real estate property for the period October 15, 2006 (Date of Construction Completion) through December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. PricewaterhouseCoopers LLP Chicago, Illinois August 28, 2007 5 The District at Howell Mill Statements of Certain Revenues and Certain Expenses For the Period from October 15, 2006 (Date of Construction Completion) through December 31, 2006 and the Period from January 1, 2007 through June 14, 2007 (unaudited) Period from October 15, 2006 (Date of Construction Completion) through December 31, 2006 Period from January 1, 2007 through June 14, 2007 (unaudited) Certain Revenues: Rental revenue $ 902,875 $ 2,188,981 Tenant recoveries 137,729 461,522 Total certain revenues 1,040,604 2,650,503 Certain expenses: Real estate taxes 107,487 233,231 Property operating 155,615 229,798 Management fees 1,000 2,200 Interest expense 343,091 820,848 Total certain expenses 607,193 1,286,077 Certain revenues in excess of certain expenses $ 433,411 $ 1,364,426 See notes to Statements of Certain Revenues and Certain Expenses. 6 The District at Howell Mill Notes to Statements of Certain Revenues and Certain Expenses For the Period from October 15, 2006 (Date of Construction Completion) through December 31, 2006 and the Period from January 1, 2007 through June 14, 2007 (unaudited) 1. Organization On June 15, 2007, Excelsior LaSalle Property Fund, Inc. (the “Fund”) acquired an 87.85% tenancy-in-common interest in The District at Howell Mill (“Howell Mill” or the “Property”), a 310,000 square-foot (unaudited), multi-tenant, multi-floor, retail power center located in Atlanta, Georgia built in 2006.Aggregate purchase price for Howell Mill was approximately $78.0 million funded by a $35.0 million assumed mortgage loan, a $10.0 million promissory note, the 12.15% co-tenant’s investment of $5.0 million and cash on hand. 2. Basis of Presentation. The accompanying statements of certain revenues and certain expenses have been prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission and are not intended to be a complete presentation of the actual operations for the Property for the periods presented.The statements exclude certain revenues and certain expenses such as depreciation and amortization, professional fees, and other revenues and expenses not directly related to the future operations of the Property that may not be comparable to the revenue or expenses expected to be incurred in future operations. Management is not aware of any material factors relating to the Property which would cause the reported financial information to not be necessarily indicative of future operating results.Operations for Howell Mill are shown commencing on October 15, 2006, which is the date construction was significantly completed on the property. The unaudited statement of certain revenues and certain expenses for the period from January 1, 2007 through June 14, 2007 includes the operations during the period for which the Property was not owned by the Fund and reflects, in the opinion of the Fund, all adjustments necessary for a fair presentation of the interim statement. All such adjustments are of a normal and recurring nature.The results of operations for the interim period are not necessarily indicative of the results to be expected for a full year of operations of the Property. 3. Summary of Significant Accounting Policies. Revenue and Expense Recognition Rental revenue is recognized on a straight-line basis over the terms of the tenant leases.Percentage rents are recognized on an accrual basis once tenant sales revenues exceed contractual tenant lease thresholds and are included in rental revenue.Tenant recoveries include payments from the tenants for taxes and other property operating expenses and are recognized as revenue in the same period the related expenses are incurred. Property operating expenses are recorded on an accrual basis and represent the direct expenses of operating the Property and include real estate taxes, repairs and maintenance, insurance, and other property expenses that are expected to continue in the ongoing operations of the Property.Expenditures for maintenance and repairs are charged to operations as incurred. Use of Estimates The preparation of the statements of certain revenues and certain expenses in conformity with accounting principles generally accepted in the United States of America requires the Fund to make estimates and assumptions that affect the reported amounts of revenues and expenses during the periods presented.Actual results could differ from these estimates. 4. Future Rental Revenues Howell Mill is leased to tenants under operating leases. Minimum lease payments receivable, excluding tenant reimbursement of expenses and percentage rents, under the non-cancelable operating leases in effect as of December31, 2006 are as follows: 7 Year ended December 31, 2007 $ 4,262,129 2008 4,458,818 2009 4,467,274 2010 4,480,474 2011 4,498,614 Thereafter 26,202,283 Total $ 48,369,592 During the period ended June 14, 2007 (unaudited), Ross Dress for Less, Wal-Mart,TJ Maxx, and Office Depot accounted for 17%, 17%, 13%, and 11% of minimum base rents, respectively.During the period ended December 31, 2006, Ross Dress for Less, Wal-Mart, TJ Maxx,and Office Depot accounted for 28%, 20%, 17%, and 17% of minimum base rents, respectively. 5. Mortgage Debt At acquisition, Howell Mill was encumbered by a $35,000,000, fixed-rate mortgage loan, maturing in March 2027 at 5.30% which was assumed by the Fund.Interest expense related to the assumed debt has been included in the Statement of Certain Revenues and Expenses as the loan will continue with the property in the future. Aggregate principal payments of mortgage notes payable as of June 30, 2007 (unaudited) are as follows: Year ended December 31, 2007 $ – 2008 – 2009 – 2010 – 2011 – Thereafter 35,000,000 Total $ 35,000,000 * 8 EXCELSIOR LASALLE PROPERTY FUND, INC. PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2006 (UNAUDITED) Excelsior LaSalle Property Fund, Inc. Certain Revenues and Expenses Excelsior LaSalle Property Fund, Inc. For the Year Ended December 31, 2006(Historical) (a) The District at Howell Mill (Historical)(b) 2006 Acquisitions (Historical)(c) Other 2007 Acquisitions (Historical)(d) 2006 and 2007 Acquisitions Adjustments For the Year Ended December 31, 2006 (Pro Forma) Revenues: Minimum rents $ 40,576,518 $ 902,875 $ 4,210,514 $ 10,257,863 $ 452,297 (e) $ 56,400,067 Tenant recoveries and other rental income 10,528,901 137,729 912,312 492,579 — 12,071,521 Total revenues 51,105,419 1,040,604 5,122,826 10,750,442 452,297 68,471,588 Operating expenses: Real estate taxes 5,324,098 107,487 612,223 461,997 — 6,505.805 Property operating 8,889,480 156,615 1,195,329 648,012 361,696 (f) 11,251,132 Manager and advisor fees 5,176,217 — — — 1,343,124 (g) 6,519,341 Fund level expenses 2,035,099 — — — 50,882 (h) 2,085,981 Provision for doubtful accounts 358,742 — 358,742 General and administrative 516,002 — 516,002 Depreciation and amortization 19,209,991 — — — 10,408,342 (i) 29,618,333 Total operating expenses 41,509,629 264,102 1,807,552 1,110,009 12,164,044 56,855,336 Operating income 9,595,790 776,502 3,315,274 9,640,433 (11,711,747 ) 11,616,252 Other income and (expenses): Interest income 1,582,863 — 1,582,863 Interest expense (18,522,219 ) (343,091 ) (777,981 ) (2,341,831 ) (6,196,914 )(j) (28,182,036 ) Loss allocated to minority interests 155,606 — — — 111,177 (k) 266,783 Equity in income (loss) of unconsolidated affiliates 424,956 — 424,956 Total other income and (expenses): (16,358,794 ) (343,091 ) (777,981 ) (2,341,831 ) (6,085,737 ) (25,907,434 ) Net loss from continuing operations $ (6,763,004 ) $ 433,411 $ 2,537,293 $ 7,298,602 $ (17,797,484 ) $ (14,291,182 ) Net loss from continuing operations per share-basic and diluted $ (2.89 ) $ (5.01 ) Weighted average common stock outstanding-basic and diluted 2,341,347 2,852,882 See notes to pro forma consolidated statement of operations. 9 EXCELSIOR LASALLE PROPERTY FUND, INC. NOTES TO PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2006 (UNAUDITED) NOTE 1 PRO FORMA BASIS OF PRESENTATION This unaudited pro forma consolidated statement of operations of Excelsior LaSalle Properties, Inc. (the “Fund”) is presented as if the acquisitions made in 2006 (Metropolitan Park North, Stirling Slidell Shopping Centre, and 9800 South Meridian) and 2007 (18922 Forge Drive, Station Nine Apartments, Westar Office Portfolio and Canyon Plaza) had all occurred on January 1, 2006.The acquisition of the District at Howell Mill is presented as if it occurred on October 15, 2006 (Date of Construction Completion). In management’s opinion, all adjustments necessary to reflect these transactions have been included.The pro forma consolidated statement of operations is based upon the historical financial information of the Fund and the historical financial information of each of the above mentioned entities for the year ended December 31, 2006.The unaudited pro forma consolidated statement of operations should be read in conjunction with the Statements of Certain Revenues and Certain Expenses for The District at Howell Mill included with this report and such pro forma financial information may not necessarily be indicative of what actual results of the Fund would have been if such transactions had been completed as of January 1, 2006 nor does it purport to represent the results of operations for future periods. NOTE 2 ACQUSITIONS 2006 Acquisitions On March 28, 2006, the Fund acquired Metropolitan Park North, a 186,000 square-foot, multi-tenant office building with a five-level parking garage located in Seattle, Washington with lease expirations through 2016. On December 14, 2006, the Fund acquired Stirling Slidell Shopping Centre, a 139,000 square-foot, multi-tenant retail center located approximately 35 miles northeast of New Orleans, Louisiana, built in 1994 with lease expirations through 2020. On December 26, 2006, the Fund acquired a 90% membership interest in 9800 South Meridian, a 129,000 square-foot, multi-tenant office building located in suburban Denver, Colorado, built in 1994 with tenant lease expirations through 2009. The building will undergo significant upgrades over the next two years which will involve increasing the rentable space by approximately 10,000 square-feet. 2007 Acquisitions On February 15, 2007, the Fund acquired a 90% membership interest in 18922 Forge Drive, a 91,200 square-foot, multi-tenant office building located in Cupertino, California. The property is 100% leased, under net leases with tenant expirations through 2010. The property’s tenants are IBM and Oracle, which have both sub-leased their space to other technology companies. On April 16, 2007, the Fund acquired Station Nine Apartments, a 323 unit apartment complex located in Durham, North Carolina adjacent to the Duke University campus.The property is 96% leased with leases generally expiring within one year. On June 13, 2007, the Fund acquired Westar Office Portfolio, comprised of two office buildings located in St. Charles, Missouri totaling 141,000 square-feet, which are currently leased to a single-tenant. The properties are 100% leased, under net leases through 2014 and 2016. On June 15, 2007, the Fund acquired an 87.85% Tenant in Common interest in The District at Howell Mill, a 310,000 square-foot power shopping center located in Atlanta, Georgia. The property’s largest tenants are Wal-Mart, TJ Maxx, Office Depot, and Petsmart. The property is 100% leased, with leases expiring through 2026. Tenants of this center pay their pro rata share of the property’s operating expenses. On June 26, 2007, the Fund acquired Canyon Plaza, a 199,000 square-foot, single-tenant office building located in San Diego, California. The property is 100% leased, under a net lease expiring in 2017. The property’s tenant is Conexant Systems, Inc, which has sub-leased a portion of its space to another technology company. 10 NOTE 3 PRO FORMA ADJUSTMENTS (a) Reflects the December 31, 2006 historical Consolidated Statement of Operations of the Fund as reported in its Form 10-K for the Year Ended December 31, 2006 (filed March 16, 2007). (b) Reflects the historical operations of The District at Howell Mill for the period from October 15, 2006 (Date of Construction Completion) through December 31, 2006. (c) Reflects the historical operations of Metropolitan Park North, Stirling Slidell Shopping Centre, and 9800 Meridian South for the period from January 1, 2006 to the acquisition date of the respective property. (d) Reflects the historical operations of 18922 Forge Drive, Station Nine Apartments, Westar Office Portfolio, and Canyon Plaza for the period from January 1, 2006 through December 31, 2006. (e) Minimum rents have been adjusted to represent the effect of the amortization of acquired above- and below- market leases.Included in the adjustment to minimum rents is $0 related to The District at Howell Mill. (f) Property operating expenses have been adjusted to represent the effect of property management fees that would have been paid to the property managers per the current management agreement.Property management fees are earned as a percentage of cash collections.Included in the adjustment to property operating expenses is approximately $18,000 related to The District at Howell Mill. (g) Manager and advisor fees have been adjusted to represent the increase in Net Asset Value (“NAV”) as of January 1, 2006 as a result of the 2006 and 2007 acquisitions.Under the terms of the Management and Advisory Agreements, the Fund pays each the Manager and Advisor an annual fixed fee equal to 0.75% of NAV, calculated quarterly.Under the terms of the Management and Advisory Agreements, the Fund also pays the Manager and Advisor an aggregate annual variable fee equal to 7.50% of the Variable Fee Base Amount, as defined in the Advisory Agreement, calculated quarterly.Included in the manager and advisor fees adjustment is approximately $127,000 related to The District at Howell Mill. (h) Reflects an increase in expenses allowed under the expense limitation and reimbursement agreement with the Manager due to increase in NAV as of January 1, 2006 as a result of the 2006 and 2007 acquisitions.The Fund entered into an expense limitation and reimbursement agreement with the Manager, which limits certain Fund expenses to 0.75% of NAV annually. The expenses subject to the limitation include fees paid to the Valuation Consultant, auditors, stockholder administrator, legal counsel related to the organization of the Fund or share offering, printing costs, mailing costs, fees associated with the board of directors, cost of maintaining directors and officers insurance, blue sky fees and all Fund-level organizational costs. (i) The depreciation and amortization adjustment reflects the impact of the 2006 acquisitions and 2007 acquisitions, as if such properties were acquired on January 1, 2006.Included in the depreciation and amortization adjustment is approximately $356,000 related to The District at Howell Mill. (j) Interest expense adjustment reflects an increase in borrowings.In connection with the 2006 and 2007 acquisitions described above, the Fund obtained approximately $156.4 million of mortgage debt.Included in the $156.4 million is $22.5 million of variable rate debt.Should interest rates increase by 12.5 basis points interest expense would have been increased by approximately $28,000 for 2006.Included in the interest expense adjustment is approximately $170,000 related to The District at Howell Mill. (k) The minority interest adjustment reflects the net loss attributable to minority interests in conjunction with the acquisition of 9800 South Meridian, 18922 Forge Drive and The District at Howell Mill.Included in the adjustment to minority interest is approximately $11,000 of income allocated to minority interests related to The District at Howell Mill. 11 EXCELSIOR LASALLE PROPERTY FUND, INC. PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Excelsior LaSalle Property Fund, Inc. Certain Revenues and Expenses Excelsior LaSalle Property Fund, Inc. For the Six Months Ended June 30, 2007(Historical) (a) The District at Howell Mill (Historical(b) Other 2007 Acquisitions (Historical) (c) 2007 Acquisitions Adjustments For the Six Months Ended June 30, 2007 (Pro Forma) Revenues: Minimum rents $ 25,329,397 $ 2,188,981 $ 4,095,300 $ 263,558 (d) $ 31,877,236 Tenant recoveries and other rental income 7,198,911 461,522 174,703 — 7,835,136 Total revenues 32,528,308 2,650,503 4,270,003 263,558 39,712,372 Operating expenses: Real estate taxes 3,389,332 233,231 202,724 — 3,825,287 Property operating 5,641,366 231,998 265,993 132,641 (e) 6,271,998 Manager and advisor fees 3,401,489 — — 672,066 (f) 4,073,555 Fund level expenses 1,347,603 — — — 1,347,603 Provision for doubtful accounts 194,592 — — — 194,592 General and administrative 306,105 — — — 306,105 Depreciation and amortization 13,489,285 — — 1,290,051 (g) 14,779,336 Total operating expenses 27,769,772 465,229 468,717 2,094,758 30,798,476 Operating income 4,758,536 2,185,274 3,801,286 (1,831,200 ) 8,913,896 Other income and (expenses): Interest income 1,204,976 — — — 1,204,976 Interest expense (11,743,842 ) (820,848 ) (1,120,423 ) (1,694,680 ) (h) (15,379,793 ) Loss allocated to minority interests 137,800 — — (27,370 ) (i) 110,430 Equity in income (loss) of unconsolidated affiliates 471,453 — — — 471,453 Total other income and (expenses): (9,929,613 ) (848,848 ) (1,120,423 ) (1,722,050 ) (13,592,934 ) Net loss from continuing operations $ (5,171,077 ) $ 1,364,426 $ 2,680,863 $ (3,553,250 ) $ (4,679,038 ) Net loss from continuing operations per share-basic and diluted $ (1.73 ) $ (1.50 ) Weighted average common stock outstanding-basic and diluted 2,997,522 3,124,080 See notes to pro forma consolidated statement of operations. 12 EXCELSIOR LASALLE PROPERTY FUND, INC. NOTES TO PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) NOTE 1
